                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TRIPLE B CORPORATION, d/b/a CHARLIE'S CASE NO. C18-1665-JCC
      PRODUCE,
10                                          MINUTE ORDER
11                    Plaintiff,
           v.
12
      ORGANIC FRESH FINGERS, INC., d/b/a
13    FRESH N'LOCAL FOODS, et al.,
14                           Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion to extend the time
19   for Defendants to respond to Plaintiff’s complaint (Dkt. No. 8). The parties’ motion is
20   GRANTED. The deadline for Defendants to respond to Plaintiff’s complaint is December 31,
21   2018.
22           DATED this 13th day of December 2018.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1665-JCC
     PAGE - 1
